Case 2:19-cv-10239-PA-KK Document 21 Filed 04/21/20 Page 1 of 1 Page ID #:498




 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    LANCE WILLIAMS,                               Case No. CV 19-10239-PA (KK)
11                              Petitioner,
12                        v.                        ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
13    RALPH DIAZ,                                   UNITED STATES MAGISTRATE
                                                    JUDGE
14                              Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which Petitioner has objected.
21         IT IS THEREFORE ORDERED that Judgment be entered (1) denying and
22   dismissing Claim One of the Petition challenging the April 27, 2018 disciplinary
23   hearing with prejudice; and (2) dismissing Claims Two of the Petition challenging the
24   August 28, 2018 disciplinary hearing without prejudice.
25
26   Dated: April 21, 2020
                                              PERCY ANDERSON
27                                            United States District Judge
28
